141 S.E.2d 277 (1965)
264 N.C. 232
Susie Jane WALLS
v.
CITY OF WINSTON-SALEM.
No. 452.
Supreme Court of North Carolina.
April 7, 1965.
*278 Clyde C. Randolph, Jr., George E. Clayton, Jr., Winston-Salem, for plaintiff appellant.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, by I. E. Carlyle, and H. Grady Barnhill, Jr., Winston-Salem, for defendant appellee.
PER CURIAM.
The court, sitting in this nonjury case, did not render judgment on the merits; but at the close of plaintiff's evidence entered judgment of nonsuit. The judgment may be sustained only if the evidence is insufficient to make out a case of negligence against the city, or if it discloses that plaintiff's negligence, as a matter of law, caused or contributed to her injury. According to the plaintiff's own evidence, the hole in which she fell had been there, to her knowledge, for two months. Both she and her husband were accustomed to park the family automobile over it. If the hole constituted a hazard, her failure to remember it was certainly inexcusable. The plaintiff's failure to exercise reasonable care for her own safety constitutes negligence as a matter of law. The nonsuit is
Affirmed.